Citation Nr: 0738004	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  He died in September 2003; the appellant is the legal 
custodian of the veteran's adult helpless child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


REMAND

Although the appellant has been provided with notice of the 
evidence necessary to substantiate a claim of entitlement to 
VA death pension benefits, the sole contention of the 
appellant with respect to this appeal involves entitlement to 
consideration of the hardship exclusion under 38 C.F.R. 
§ 3.272 (m) (2007).  A determination with respect to such 
entitlement requires an accounting of the appellant's income 
and expenses.  The appellant has indicated that there are no 
medical expenses, and the RO has determined the amount of 
income received from Social Security.  However, the record 
does not contain a complete accounting of income and 
expenses, nor is there any indication that such information 
has been requested.  The Board finds that such information is 
necessary to reach a decision on the claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting her to 
provide any evidence in her possession 
pertaining to entitlement to VA death 
pension benefits during the period of this 
claim, or the identifying information and 
any necessary authorization to enable VA 
to obtain evidence on her behalf.  The 
appellant should specifically be 
instructed to provide a detailed 
accounting of current income and expenses 
for Wilbert T. Clark.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and her 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


